PROFESSIONALLY MANAGED PORTFOLIOS California Office 2020 East Financial Way Glendora, CA 91741 Wisconsin Office 615 East Michigan Street Milwaukee, WI 53202 March 10, 2014 VIA EDGAR TRANSMISSION Mr. Derek Newman Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.:333-194435 Regarding the Reorganization of Certain FundX Funds into Corresponding FundX Funds CIK No. 0000811030 Dear Mr.Newman: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the “1933 Act”), Professionally Managed Portfolios (the “Registrant”) hereby requests that the Registration Statement filed on FormN-14, which was filed as EDGAR submission type N-14 with the U.S. Securities and Exchange Commission on March7, 2014 (Accession No.0000894189-14-001156) in connection with the reorganization of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund into the FundX Upgrader Fund and the FundX Aggressive Upgrader Fund, respectively, be withdrawn. The Registrant is requesting that the Registration Statement be withdrawn as it was filed mistakenly under the incorrect EDGAR Form type.The Registrant intends to submit a new filing under EDGAR Form type N-14/A as Pre-Effective Amendment Number1 to a previously filed initial Registration Statement on FormN-14.No securities have been sold in connection with the FormN-14 Registration Statement filed March7, 2014. If you have any questions regarding this registration withdrawal, please do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust cc:Domenick Pugliese, Esq., Paul Hastings LLP
